Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Robert Knapp, M.D.
(NPI: 1437268067),

Petitioner
Vv.
Centers for Medicare and Medicaid Services.
Docket No. C-10-992
Decision No. CR2329

Date: March 1, 2011

DECISION

For the reasons set forth below, I grant the motion of the Centers for Medicare and
Medicaid Services (CMS) for summary judgment. Highmark Medicare Services, the
CMS contractor, had an undisputed and legitimate basis to revoke Petitioner’s enrollment
and billing privileges as a supplier in the Medicare program for non-compliance with
Medicare enrollment requirements under section 42 C.F.R. § 424.535(a)(1).

I. Background

Petitioner, Robert Knapp, M.D., is a physician who participated as a supplier in the
Medicare program. Hearing Request (HR). On March 23, 2010, Petitioner surrendered
his medical license to the Pennsylvania State Board of Medicine due to pending criminal
charges. CMS Exhibit (Ex.) 1. After learning of the surrender through a report from the
Pennsylvania Department of Health, on May 13, 2010, Highmark notified Petitioner that
it was revoking his Medicare billing privileges effective March 23, 2010. CMS Exs. 2-3.
Specifically, Highmark articulated that Petitioner was not in compliance with the
Medicare enrollment requirements set forth in 42 C.F.R. § 424.535(a)(1) because he
lacked a valid state medical license as contemplated under 42 C.F.R. § 410.20(b). The
letter further noted that Petitioner failed to comply with the reporting requirements in 42
C.F.R. § 424.516(d)(1)(ii), which requires that a physician report any adverse legal action
within 30 days. CMS Ex. 3.

When a provider or supplier is revoked from the Medicare program, CMS automatically
reviews all other related Medicare enrollment files to determine if a revocation of the
related files is warranted. 42 C.F.R. § 424.535(f). Upon review, the contractor found
Petitioner possessed another Medicare Provider Transaction Access Number (PTAN) that
he used to continue to bill Medicare and receive payment for services. Substitute
physicians that Petitioner recruited for his practice provided these services. By a separate
notice letter dated May 13, 2010, the contractor also revoked Petitioner’s Medicare
billing privileges under the active PTAN effective March 23, 2010. CMS Ex. 4. Upon
notice, Petitioner claims to have repaid all monies paid for improperly submitted claims.
HR.

On May 24, 2010, Petitioner requested that the contractor reconsider his revocation and
reinstate his billing privileges. CMS Ex. 5. On August 23, 2010, the contractor issued its
unfavorable determination finding that the contractor properly revoked Petitioner’s
enrollment and billing privileges in the Medicare program. CMS Ex. 6. Pursuant to

42 C.F.R. § 498.40, Petitioner timely filed a request for an Administrative Law Judge
(ALJ) hearing by letter dated August 31, 2010. With Petitioner’s hearing request, he
included nine supplemental pages, which I have marked as Petitioner’s Exhibit 1 (P. Ex.
1). Petitioner later submitted an additional filing that was received on October 14, 2010.
It contained largely duplicative documentation and one new document, which I have
marked as Petitioner’s Exhibit 2 (P. Ex. 2).

This case was originally assigned to Board Member Leslie A. Sussan pursuant to

42 C.F.R. § 498.44, which permits a Member of the Departmental Appeals Board (Board)
to hear appeals under Part 498. The case was subsequently transferred to me for decision,
and the parties were notified by letter dated October 27, 2010. Pursuant to the September
22, 2010 Acknowledgement and Pre-Hearing Order, CMS filed a motion for summary
judgment and supporting memorandum (CMS Br.) on October 21, 2010. CMS
accompanied its submission with CMS Exhibits 1-6. On December 13, 2010, my office
received Petitioner’s reply letter that again contained largely duplicative documentation
and two new documents that I have marked as Petitioner’s Exhibit 3 (P. Ex. 3). In the
absence of objection, I receive into the record of this case P. Exs. 1-3 and CMS Exs. 1-6.

Il. Applicable Standard

The Board stated the standard for summary judgment:
Summary judgment is appropriate when the record shows that there is no
genuine issue as to any material fact, and the moving party is entitled to
judgment as a matter of law. . .. The party moving for summary judgment
bears the initial burden of showing that there are no genuine issues of
material fact for trial and that it is entitled to judgment as a matter of

law. ... To defeat an adequately supported summary judgment motion, the
non-moving party may not rely on the denials in its pleadings or briefs, but
must furnish evidence of a dispute concerning a material fact — a fact that, if
proven, would affect the outcome of the case under governing law. . . . In
determining whether there are genuine issues of material fact for trial, the
reviewer must view the evidence in the light most favorable to the non-
moving party, drawing all reasonable inferences in that party’s favor.

Senior Rehab. & Skilled Nursing Ctr., DAB No. 2300, at 3 (2010) (citations

omitted). The role of an ALJ in deciding a summary judgment motion differs from the
ALJ’s role in resolving a case after a hearing. The ALJ should not assess credibility or
evaluate the weight of conflicting evidence. Holy Cross Vill. at Notre Dame, Inc, DAB
No. 2291, at 5 (2009). The Board has further stated, “[i]n addition, it is appropriate for
the tribunal to consider whether a rational trier of fact could regard the parties’
presentation as sufficient to meet their evidentiary burden under the relevant substantive
law.” Dumas Nursing and Rehab., L.P., DAB No. 2347, at 5 (2010).

III. Issue

The issue in this case is whether a basis exists for CMS to revoke Petitioner’s enrollment
as a supplier in the Medicare program.

IV. Findings of Fact, Conclusions of Law, and Discussion
I make a single finding and conclusion set out below:

A legitimate basis exists for CMS to revoke Petitioner’s enrollment in
Medicare.

There is no dispute that Petitioner relinquished his license to practice medicine in the
State of Pennsylvania, effective March 23, 2010, and that CMS subsequently revoked
Petitioner’s enrollment in Medicare. See CMS Ex. 1. CMS also noted that Petitioner
failed to timely report the adverse legal action. CMS Exs. 3-4.

The undisputed facts establish that CMS was authorized to revoke Petitioner’s enrollment
because Petitioner ceased to comply with enrollment requirements due to the surrender of
his license to practice medicine. CMS may revoke the billing privileges of a participating
Medicare provider for noncompliance with Medicare enrollment requirements. 42 C.F.R.
§ 424.535(a)(1). Such noncompliance includes the surrender of a physician’s license to
practice medicine. Medicare will pay for a physician’s services to its beneficiaries only
where the physician is licensed to practice medicine in the State where he provides them.
42 C.F.R. § 410.20(b). Thus, a physician who relinquished his license to practice
medicine, such as Petitioner, is not in compliance with Medicare enrollment
requirements.

Additional grounds to revoke Petitioner’s enrollment in Medicare also exist due to
Petitioner’s failure to report his change in circumstances. Regulations require a
participating physician to report to Medicare within 30 days an adverse legal action. 42
C.F.R. § 424.516(d)(1)(ii). Here, it does not appear that Petitioner complied with the
regulation. Rather, in this case, Highmark learned of Petitioner’s surrender of his
medical license indirectly through a report from the Pennsylvania Department of Health.
Further, Highmark did not learn of Petitioner’s change in circumstances until May 13,
2010, which was nearly two months after Petitioner surrendered his medical license.
However, because CMS may revoke Petitioner’s enrollment based on his noncompliance
with Medicare enrollment requirements, I need not further discuss Petitioner’s failure to
timely report his change in circumstances. See Houston v. CMS, DAB CR2071, at 4
(2010) (“License suspension and failure to inform CMS of a change in circumstances are
independent grounds for revocation of enrollment. Either basis, standing alone, is
sufficient authority for CMS to revoke Petitioner’s enrollment.”).

Vv. Conclusion

CMS had the authority to revoke Petitioner’s enrollment and billing privileges for
noncompliance with Medicare enrollment requirements under 42 C.F.R. § 424.535(a)(1).
I therefore grant the CMS motion for summary judgment.

/s/
Joseph Grow
Administrative Law Judge

